Citation Nr: 1823448	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1970 and from September 1970 to September 1973.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for right and left knee disabilities that were incurred in or aggravated by his active service. 

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service." Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). 

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. Id.   

In this matter, the Veteran's January 1968 entrance Report of Medical History noted the Veteran's reported history of swollen or painful joints. Nevertheless, upon examination at service entrance, both knees were noted to be normal. 

The Veteran's service treatment records indicate that he was treated for a knee injury in January 1971. At the time, the examiner indicated that the Veteran had a history of right knee pain prior to service.

Based on the above, the Board concludes that the evidence raises the question of whether the Veteran clearly and unmistakably had a bilateral knee condition that pre-existed his enlistment into active duty service.

The Veteran was afforded a VA examination in September 2011. The examiner diagnosed the Veteran with degenerative joint disease in both knees. The examiner opined that the Veteran's bilateral knee condition was less likely than not incurred or caused by events in his active service. However, there was no opinion provided regarding the Veteran's claimed pre-existing knee conditions and any resultant aggravation. Thus, upon remand, the Board seeks an opinion as to the etiology of the Veteran's bilateral knee disability, specifically addressing the question of whether the Veteran's bilateral knee disability clearly and unmistakably preexisted service and, if so, whether the preexisting bilateral knee disability was clearly and unmistakably not aggravated by the Veteran's military service.

Additionally, the Board notes that in providing the rationale for the September 2011 opinion discussed above, the VA examiner relied on the errant contention that the Veteran had only one complaint of a knee issue during service. The Board notes the Veteran's service treatment records, which indicate that he was treated for bilateral knee soreness in July 1969, in addition to the January 1971 injury referenced above. See STR - Medical submitted April 2007.

Therefore, as pertinent medical evidence was not considered by the examiner in forming the medical opinion, the Board finds that the examiner's opinion is also inadequate in this regard, as the opinion reached was based on an inaccurate factual premise. Accordingly, the Board also seeks an opinion that considers the pertinent medical evidence regarding the Veteran's July 1969 complaint of bilateral knee soreness. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral knee disability. Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination.

The examiner should provide an opinion as to whether the Veteran's bilateral knee disability clearly and unmistakably (obviously or manifestly) existed prior to entrance into service. Attention is invited to the January 1968 Report of Medical History and the January 1971 Consultation Report regarding the Veteran's history of knee pain. 

If it is the VA examiner's opinion that the bilateral knee disability clearly and unmistakably preexisted service, was the preexisting bilateral knee disability clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service?

If the VA examiner concludes that there is no clear and unmistakable evidence that the Veteran's bilateral knee disability existed prior to service and was not aggravated by service, the VA examiner should then provide the following opinion: 

Is it at least as likely as not (50% or greater probability) that the bilateral knee disability is related to or the result of the Veteran's service? Attention is invited to the Veteran's July 1969 complaint of bilateral knee soreness and the January 1971 injury and treatment (See STR - Medical).

Provide a complete rationale/explanation for each opinion provided.

2. Thereafter, readjudicate the issues of entitlement to service connection for a left and right knee disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




